DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This is a Non-Final Office Action since a new rejection under 35 U.S.C. 112(d), below.
The Examiner attempted to contact Applicants’ Representative on February 26, 2021, to resolve the rejections, below, but, could not get pass the Representative’s voice mail.  Therefore, this Action is mailed so as to permit Applicants to amend their claims accordingly.  Overcoming the rejections, below, should place this application in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/314,776
Claims 1-33 have been examined on the merits.  Claims 1, 3-15, and 18-32 are previously presented.  Claims 2, 16-17, and 33 are currently amended.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/27/2021, 01/07/2021, and 12/11/2020, were filed after the mailing date of the Non-Final Office Action on 12/09/2020.  The submission is in compliance with the provisions of 37 
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of February 22, 2021.
The Examiner has reviewed the claim amendments and Reply of 02/22/2021.
The claim objection against claim 33 is withdrawn (see paragraph 13 of previous Office Action) since Applicants revised claim 33 to -- an effective amount of the composition according to claim 24 -- .
The rejection against dependent claim 2 is maintained.  Applicants have not resolved the issue underlying this rejection.  The base claim 1 does not permit a halogen substituted C1-C6 chain hydrocarbon group as is specified in dependent claim 2.  As such, dependent claim 2 cannot further limit base claim 1.  See rejection, reproduced, below, for a more complete explanation.
The rejection under 35 U.S.C. 112(d) against claims 16-17 (see paragraph 17 of the previous Office Action) is withdrawn since Applicants revised claims 16-17 deleting “Group J” to -- Group H -- .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The Examiner previously wrote a rejection against claim 2 under 35 U.S.C. 112(d) (see paragraph 16 of the previous Office Action).
With that rejection in mind, Applicants revised claim 2.  The pertinent part of claim 2 now reads:  “The compound according to claim 1 wherein:  R17 represents a hydrogen atom, or a C1-C6 chain hydrocarbon group optionally substituted with one or more halogen atoms” (see page 13 of February 22, 2021 claim-set).
However, revised claim 2 fails to further limit base claim 1, which pertinent part reads:  “R17 represent independently of each other a hydrogen atom, a C1-C6 chain hydrocarbon group optionally substituted with one or more substituents selected from Group F, or a C3-C7 cycloalkyl group optionally substituted with one or more substituents selected from Group J” (see page 5 of claim-set).  A closer inspection of Group F of base claim 1 does not permit a halogen (in which case claim 2, as described, above, would have further limited base claim 1) but rather permits a halogen substituted C1-C6 alkoxy, or a halogen substituted NHR21 or NR21R22.
Thus, base claim 1 does not permit a halogen substituted C1-C6 chain hydrocarbon group as is specified in dependent claim 2.  As such, dependent claim 2 cannot further limit base claim 1.
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Amendment
Claim Objections
Claim 1 is objected to for not containing commas separating each of T-1 through T-12 from each other.  Applicants should add commas and an -- and  -- or an -- or – between T-11 and T-12 to render this objection moot.
The dependent claims 2-29 and 33 are similarly objected to since these claims refer back to claim 1, but do not remedy the underlying objection.  Furthermore, some of these dependent claims also have moieties T1-T12 that need commas and -- or -- as specified, above.
Claim 30 is also similarly objected to as it has moieties T1-T12 that need commas and an -- or -- as specified, above, for claim 1.
How to remedy this objection:  Please add commas and an -- or -- as specified, above.  Furthermore, for the moieties T1-T12, no matter where they appear in the claim-set, Applicants must use squiggly marks or somehow denote the point of attachment of T1-T12 to the core compounds of claims 1 and 30.
New Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claim 2 does not further limit base/parent claim 1 since R12 of claim 2 currently permits a hydrogen atom or S(O)2R23 embodiment (see page 13), which are not substituents of R12 of base claim 1 (see page 6), but rather substituents of the phenyl or 6-membered aromatic heterocyclic group of R12 of base claim 1.
Applicants should delete the “hydrogen atom or S(O)2R23 embodiment” from R12 of claim 2 to render this rejection moot.  This action is made Non-Final since this rejection should have been made in an earlier Office Action and is not due to Applicants’ claim amendments.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Claims 1, 3-30, and 33 are objected to for not containing points of attachment of T1-T12 moieties, and commas separating said moieties (see “Claim Objections” section, above).
Claim 2 is not presently allowable as written.
Claims 31-32 are presently allowable as written.
Claims 1 and 30-32 are free of the prior art for the rationale stated within paragraphs 21-32 of the Non-Final Office Action of April 16, 2020.  These Reasons For Allowance are still valid against independent claims 1 and 30-32.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625